      Case: 1:19-cr-00775-PAG Doc #: 58 Filed: 02/14/20 1 of 7. PageID #: 404




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

 UNITED STATES OF AMERICA,                        )   CASE NO. 1:19CR775
                                                  )
                        Plaintiff,                )
                                                  )   JUDGE PATRICIA A. GAUGHAN
                v.                                )
                                                  )   UNOPPOSED MOTION FOR PARTIAL
 STEPHEN BELLIPARIO, aka TONY,                    )   UNSEALING AND FOR PROTECTIVE
 JOSEPH FOWLES, aka MATT,                         )   ORDER
 AMIR HUGH ROBINSON,                              )
 ANTHONY PINIALIS,                                )
 CLINTON REIDER,                                  )
 THOMAS REED,                                     )
 JAMES OVENS,                                     )
 MICHAEL TUTOLO,                                  )
 MAUREY PRESSER,                                  )
 ALAN BAMBIC,                                     )
 RALPH ROBERTSON,                                 )
                                                  )
                        Defendants.               )


       Now comes the United States of America, by and through its counsel, Justin E. Herdman,

United States Attorney, and Carmen E. Henderson, Alejandro A. Abreu and Robert E. Bulford,

Assistant United States Attorneys, hereby respectfully request that this Court issue an order

pertaining to disclosures made by the United States of America to counsel of record for

Defendants, employees of defense counsel of record, and other personnel engaged or employed

by defense counsel of record in connection with this case (collectively, the “Defense Teams”)

pursuant to the government’s discovery obligations (including under the Jencks Act, 18 U.S.C. '

3500, and Rule 16 of the Federal Rules of Criminal Procedure).
             Case: 1:19-cr-00775-PAG Doc #: 58 Filed: 02/14/20 2 of 7. PageID #: 405



     I.       MOTION FOR ORDER ALLOWING DISCLOSURE OF SEALED MATERIALS
              TO DEFENDANTS.

              Pursuant to Rule 16(d)(1) of the Federal Rules of Criminal Procedure, the United States

     respectfully requests that this Court issue an order allowing the government, as part of discovery,

     to disclose to the Defense Teams copies of the application, affidavit and order for the Title III

     wiretap (issued under USDJ No. 17-14-17) and associated documents, and the search warrants

     and supporting affidavits, applications, and returns executed in this case and issued under the

     following Case Numbers:

1:17MJ2182            1:18MJ2271      1:18MJ2269               1:18MJ2270         1:18MJ2268

1:18MJ2207            1:18MJ2209      1:18MJ2206               1:18MJ2210         1:18MJ2211

1:18MJ2208            1:17MJ2181      1:18MJ2272               1:18MJ2273         1:18MJ2274

1:18MJ2275            1:18MJ2276      1:19MJ2069               1:19MJ2071         1:19MJ2154

1:19MJ2152            1:19MJ2153      1:18MJ2280               1:19MJ2023         1:17MJ2039

1:17MJ2040            1:19MJ2211      1:19MJ2196               1:19MJ2210         1:19MJ2019

1:19MJ2018            1:17MJ2041      1:17MJ2098               1:17MJ2183         1:18MJ9089

1:19MJ2022            1:19MJ2017      1:19MJ2133               1:18MJ2046         1:19MJ2115

1:19MJ2116            1:18MJ2124      1:18MJ2001



              Because the above-described sealed documents contain information about cooperating

     individuals and other witnesses, information regarding uncharged conduct, and information

     about individuals who have not been charged with criminal conduct, the Government requests

     that it not be required to fully unseal these documents. Instead, the Government asks that it be

     permitted to disclose copies of these sealed documents only to each defense counsel of record,

     who will be permitted to share these documents with their respective Defense Teams, and will be


                                                      2
      Case: 1:19-cr-00775-PAG Doc #: 58 Filed: 02/14/20 3 of 7. PageID #: 406



permitted to show these documents to, and discuss these documents with, Defendants and

potential witnesses—all subject to the proposed protective order. The Government requests that

the orders currently in place sealing the above-described documents remain intact with only a

partial unsealing for the limited purpose of permitting the Government to provide discovery to

Defendants under the terms of the proposed protective order.

II.    MOTION FOR PROTECTIVE ORDER.

       A.      SUMMARY

       Pursuant to Rule 16(d)(1) of the Federal Rules of Criminal Procedure, the government

respectfully moves this Court for a protective order prohibiting any member of the Defense

Teams, which includes the Defendants, from disclosing or disseminating any and all discovery

material produced by the government in this case, including any and all Jencks materials,

including reports of prior statements of potential government trial witnesses, documents

submitted with said materials (together, the “Discovery Material”), and the substance thereof, to

any person or entity in any way without express permission of the Court. A proposed protective

order is attached as “Exhibit 1” hereto. Furthermore, the government requests that the order

require each member of the Defense Team who receives or reviews Discovery Material to sign

the appropriate Acknowledgments (attached hereto as “Exhibit 2” for each member of the

Defense Team, “Exhibit 3” for each Defendant, and “Exhibit 4” for use with a potential witness)

referenced in the proposed protective order, and with permission from the Court to file such

Acknowledgment with the Court ex parte and under seal.

       It is further requested that the following exceptions to the foregoing restrictions be made

with respect to the conducting of investigations by members of the Defense Team, so long as the

Defense Team members have previously executed the appropriate acknowledgment that has been

provided to the Government or filed ex parte and under seal with the Court, as described above:


                                                3
      Case: 1:19-cr-00775-PAG Doc #: 58 Filed: 02/14/20 4 of 7. PageID #: 407



A Defense Team member may disclose and show Discovery Material to potential witnesses

under the following conditions: (1) prior to the actual disclosure, the Defense Team member

making an investigative disclosure must read or summarize the pertinent parts of the protective

order prohibiting witnesses from conveying any information to any other person or entity and the

consequences of such an unauthorized disclosure, and orally advise the individual of his or her

obligation to comply with its terms; (2) prior to the actual disclosure, the Defense Team member

shall execute an Acknowledgment to be filed with the Court ex parte and under seal within 72

hours of execution, that the individual has been informed of the existence of the protective order,

understands it, and agrees to abide by its terms; (3) the individual to whom disclosure is made

shall not take any notes, otherwise record any information contained in Discovery Material, or

retain copies of such material; and (4) the Defense Team will redact Jencks and other discovery

materials so as not to disclose any personal identifying information or information regarding

non-indicted persons before copies of such documents are shown to the individual, except to the

extent such information is that of the individual to whom such materials are to be shown. In

addition, a Defense Team member subject to the protective order may show copies of summary

charts derived from Discovery Material to potential witnesses as long as conditions (1) through

(4) above are satisfied.

       B.      JUSTIFICATIONS FOR LIMITED DISCLOSURE

       Many of the materials that the government will produce in discovery and, including

Jencks materials or Giglio materials, contain information, including names, addresses, Social

Security numbers, dates of birth, criminal histories as well as other personal identifying

information of the Defendants charged in the indictment in this case. The information contained

in these documents also includes personal identifying information of persons not charged in the

indictment. Finally, these documents also include information provided by confidential sources,


                                                 4
      Case: 1:19-cr-00775-PAG Doc #: 58 Filed: 02/14/20 5 of 7. PageID #: 408



and information about confidential sources. Dissemination of this confidential and sensitive

information increases the risk that privacy rights would be violated and that confidential sources

may be at physical risk.

       Discovery in this case is voluminous, and confidential, sensitive information of the type

described above is dispersed throughout it. Accordingly, although as a general matter this type

of information can be manually redacted in most circumstances, the government seeks to make

such materials subject to a protective order to avoid slowing the discovery process by requiring

the government to employ what would be a protracted redaction process for the discovery

productions. Discovery Materials can be produced in a timelier manner if the Government is not

required to undertake time-consuming redactions and is not required to analyze whether each

item produced should be subject to the protective order. Placing the confidential personal

information of third parties under a protective order puts the Government and Defendants in

equal positions, both having full and open access to the same information. Further, a protective

order serves the interest of ensuring the privacy of third parties and, where applicable, is

consistent with the terms of Defendants’ bonds, wherein they are prohibited from having contact

with potential witnesses.

       Finally, there are individuals who are named in the Discovery Material who may never be

charged. Dissemination of this information enhances the risk that privacy rights would be

violated, and disclosure of investigative information regarding un-charged person may result in

undue media attention that could make jury selection more difficult. See Gannett Co. v.

DePasquale, 443 U.S. 368 (1979); Chandler v. Florida, 449 U.S. 560 (1981); Sheppard v.

Maxwell, 384 U.S. 333 (1966). The Discovery Material should remain confidential under this

Court’s protective order to avoid embarrassment for those persons who may never be charged.




                                                  5
       Case: 1:19-cr-00775-PAG Doc #: 58 Filed: 02/14/20 6 of 7. PageID #: 409



III.    CONCLUSION

        Accordingly, the United States hereby moves this Court to partially unseal the Title III

applications, affidavits and orders and search warrant materials and issue a protective order,

pursuant to Federal Rule of Criminal Procedure 16(d)(1), that applies to all discovery materials,

including all Jencks and Giglio materials and exhibits, and that prohibits any member of the

Defense Teams from disseminating any and all such materials to any other person or entity

without complying with the terms of the protective order. Undersigned counsel has conferred

with counsel for Defendants, who do not oppose this motion.

                                                     Respectfully submitted,

                                                     JUSTIN E. HERDMAN
                                                     United States Attorney

                                              By:     /s/ Carmen E. Henderson
                                                     Carmen E. Henderson (OH: 0089212)
                                                     Alejandro A. Abreu (OH: 0089477)
                                                     Robert E. Bulford (OH: 0014679)
                                                     Assistant U.S. Attorneys
                                                     United States Court House
                                                     801 West Superior Avenue, Suite 400
                                                     Cleveland, OH 44113
                                                     (216) 622-3967/3620/3847
                                                     Carmen.Henderson@usdoj.gov
                                                     Alejandro.A.Abreu@usdoj.gov
                                                     Robert.Bulford@usdoj.gov




                                                 6
      Case: 1:19-cr-00775-PAG Doc #: 58 Filed: 02/14/20 7 of 7. PageID #: 410



                                   CERTIFICATE OF SERVICE

       I hereby certify that on this day, February 14, 2020, a copy of the foregoing document

was filed electronically. Notice of this filing will be sent to all parties by operation of the Court's

electronic filing system. All other parties will be served by regular U.S. Mail. Parties may

access this filing through the Court's system.


                                                       /s/ Carmen E. Henderson
                                                       Carmen E. Henderson
                                                       Assistant U.S. Attorney




                                                  7
